Title: From George Washington to Tobias Lear, 11 September 1797
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon 11th Sepr 1797.

Your letter of the 8th instant was given to me yesterday by Mr Jno. Bassett.
If you had intimated a wish to Lease my River Farm a month or

two ago, all matters might, with ease, have been arranged before this; but as I had heard nothing in that time from the English Farmer who had been in Treaty for it, I had relinquished the idea of letting it next year, & in consequence, have engaged Stuart, Sown the principal part of my Winter Grain, and made all the necessary dispositions for the ensuing Season. I do not therefore, at this moment, see how they can be dispensed with. If upon further reflection, however, on the subject, and a consultation with Mr Anderson, the Measure can be gone into without involving difficulties which cannot be easily surmounted, you shall hear further from me on this subject, and learn more minutely the details of my Plan, and the conditions on which the Farm will be let; for these will be specific, and exacted from the Tenant whomsoever he may be.
If that Farm is not Rented next year, there is nearly a moral certainty (if I am alive) it will be so the year after: My object being, to reduce my income to a certainty; and to get relieved in my latter years (if I have any to pass) of the trouble & perplexities incident to such an estate as mine is, from the constitution of it.
Although nothing (except the Rent pr acre) is definitively fixed in my own mind relative to the precise terms on which I propose to lease my Farms, yet, to give you a more comprehensive view of my ideas in this respect, I enclose you a printed advertisement of them; published near two years since—my thoughts upon the subject at that period—and Mr Anderson’s sketch of a lease when application was made for River Farm by the Person before alluded to; that you may gather, from thence, the outlines of my views, and intention; but more particularly, that you might not be under a mistake with regard to the Fisheries (which have always been considered as distinct objects, although they might be united in the same lease)—the slipes of old field without the present fences—and the Woodland; not an acre of which will be suffered to be cleared for the purpose of cultivation—nor a stick carried off the premises for any purpose whatsoever; nor used thereon except in the manner, and for the purposes which are mentioned in one or more of the enclosed Papers.
After perusing the manuscript ones, I beg they may be returned by the Post, as I have no copy of either. With great esteem & regard I am—Dear Sir Your Affectionate Ser⟨vt⟩

Go: Washington

